Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/03/2021 has been entered. Claims 1-20 are pending and considering as below. 
Applicant's amendments overcome the specification and claim objections and the 112(b) rejections previously set forth in the Office Action mailed 05/03/2021.
EXAMINER’S AMENDMENT 
A telephone call was made to Van Ernest on 10/21-22/2021 to discuss the claimed invention, art of record and new art, and the examiner’s amendments based on the claim set filed on 08/03/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 1 has been amended to read:
--
A hair cutting system comprising a cutting head and an attachment which is releasably connectable to the cutting head,
the cutting head comprising:
is provided on the bent intermediate wall portion; and
a movable cutting member moveable in a reciprocating manner along a cutter axis in a guiding space enclosed by the first and second wall portions of the stationary cutting member, wherein the movable cutting member comprises a plurality of secondary cutter teeth for co-operation with the primary cutter teeth,
wherein the first wall portion and the second wall portion each have an inner surface and an outer surface, wherein the inner surfaces of the first and second wall portions face each other, and wherein the outer surface of the first wall portion is part of a skin facing surface of the cutting head which faces a user’s skin during operation,
wherein the plurality of primary cutter teeth define a cutting zone of the cutting head extending parallel to the cutter axis and having a length, and
wherein the stationary cutting member further comprises first and second sides spaced apart in a direction parallel to the cutter axis; and
the attachment comprising:
first and second side portions configured to cover, respectively, the first and second sides of the stationary cutting member when the attachment is connected to the cutting head; and 
an intermediate portion interconnecting the first and second side portions of the attachment and configured to cover the outer surface of the first wall portion of the stationary cutting member when the attachment is connected to the cutting head,

the first and second side portions of the attachment protrude relative to the primary cutter teeth in a direction perpendicular to the cutter axis and parallel to the first wall portion; and
the first and second side portions of the attachment and the intermediate portion define opposite recesses respectively exposing the primary cutter teeth, each 
wherein the first and second side portions of the attachment each has , and
wherein each recess is bounded by a continuous longitudinal edge of the intermediate portion which, when the attachment is on the first wall portion of the stationary cutting member, extends in the direction parallel to the cuter axis.
—
Claim 2, lines 1- 2 “the recess” amended to –each recess--.
Claim 3 has been cancelled.
Claim 8 has been amended to read:
--…wherein the first and second side portions of the attachment each has the convex outer surface, seen in a cross-section perpendicular to the first wall portion and a cross-section parallel to the cutter axis.--
Claim 9 has been amended to read:
--… wherein the convex outer surfaces of the first and second side portions each has a radius of curvature in said cross-section perpendicular to the first wall portion and said cross-section parallel to the cutter axis which is between 1 mm
and 5 mm.—
Claim 10 has been amended to read:
--
A hair cutting system comprising a cutting head and an attachment which is releasably connectable to the cutting head,
the cutting head comprising:
a stationary cutting member comprising:
a first wall portion, a second wall portion, and a bent intermediate wall portion connecting the first and second wall portions, wherein a plurality of primary cutter teeth each having a bent cross-section is provided on the bent intermediate wall portion;
a third wall portion, a fourth wall portion, and a bent further intermediate wall portion connecting the third and fourth wall portions, wherein a plurality of further primary cutter teeth each having a bent cross-section is provided on the bent further intermediate wall portion; and
first and second sides spaced apart in a direction parallel to a cutter axis, and opposite third and fourth sides spaced apart in a direction perpendicular to the cutter axis, wherein the plurality of primary cutter teeth and the plurality of further primary cutter teeth are respectively provided on the opposite third and fourth sides;
a movable cutting member moveable in a reciprocating manner along the cutter axis in a guiding space enclosed by the first and second wall portions and the third and fourth wall portions, wherein the movable cutting member comprises a plurality of secondary cutter teeth for co-operation with the primary cutter teeth and a plurality of further secondary cutter teeth for co-operation with the further primary cutter teeth,
wherein the first wall portion and the second wall portion each has an inner surface and an outer surface, wherein the inner surfaces of the first and second wall portions face each other, and wherein the outer surface of the first wall portion is part of a skin facing surface of the cutting head which faces a user’s skin during operation,
wherein the third wall portion and the fourth wall portion each has an inner surface and an outer surface, wherein the inner surfaces of the third and fourth wall portions face each other, and wherein the outer surface of the third wall portion is part of the skin facing surface of the cutting heads,
wherein the plurality of primary cutter teeth define a cutting zone of the cutting head extending parallel to the cutter axis and having a length,
wherein the plurality of further primary cutter teeth define a further cutting zone of the cutting head extending parallel to the cutter axis and having a further length; and
the attachment comprising: 
first and second side portions configured to cover, respectively, the first and second sides of the stationary cutting member when the attachment is connected to the cutting head; and
an intermediate portion interconnecting the first and second side portions of the attachment, and is configured to cover the outer surface of each of the first wall portion and the third wall portion of the stationary cutting member when the attachment is connected to the cutting head; and
wherein, when the attachment is connected to the cutting head:
the first and second side portions of the attachment protrude relative to the primary cutter teeth and the further primary cutter teeth in the direction perpendicular to the cutter axis and parallel to the first wall portion and the third wall portion of the stationary cutting member; and
the first and second side portions of the attachment and the intermediate portion of the attachment define a recess exposing the primary cutter teeth and a further recess exposing the further primary cutter teeth, each of the recess and the further recess extending in the direction parallel to the cutter axis and being non-interrupted in the direction parallel to the cutter axis over a distance of at least 50% of the length of the cutting zone and the further cutting zone respectively, and
wherein the first and second side portions of the attachment each has , and wherein each of the recess and the further recess is bounded by a continuous longitudinal edge of the intermediate portion which, when the attachment is on the first and third wall portions of the stationary cutting member, extends in the direction parallel to the cuter axis.
--
Claims 11 and 17 have been cancelled.
Claim 14 has been amended to read:
-- A system including an attachment 
a stationary cutting member comprising a first wall portion, a second wall portion, and a bent intermediate wall portion connecting the first and second wall portions, wherein a plurality of primary cutter teeth each having a bent cross-section is provided on the bent intermediate wall portion; and
a movable cutting member moveable in a reciprocating manner along a cutter axis in a guiding space enclosed by the first and second wall portions of the stationary cutting member, wherein the movable cutting member comprises a plurality of secondary cutter teeth for co-operation with the primary cutter teeth,
wherein the first wall portion and the second wall portion each has an inner surface and an outer surface, wherein the inner surfaces of the first and second wall portions face each other, and wherein the outer surface of the first wall portion is part of a skin facing surface of the cutting head which faces a user’s skin during operation,
wherein the plurality of primary cutter teeth define a cutting zone of the cutting head extending parallel to the cutter axis and having a lengths, and
wherein the stationary cutting member has opposite first and second sides spaced apart in a direction parallel to the cutter axis; and
the attachment comprising:
first and second side portions configured to cover, respectively, the first and second sides of the stationary cutting member; and
an intermediate portion interconnecting the first and second side portions of the attachment and configured to cover the outer surface of the first wall portion of the stationary cutting member; and 
wherein the first and second side portions of the attachment protrude relative to the primary cutter teeth in a direction perpendicular to the cutter axis and parallel to the first wall portion, and
wherein the first and second side portions of the attachment and the intermediate portion define opposite recesses respectively exposing the primary cutter teeth, 
wherein the first and second side portions of the attachment each has a convex outer surface, seen in a cross-section parallel to the first wall portion of the stationary cutting member and parallel to the cutter axis, extending outwardly from the intermediate portion past the first and second sides of the stationary cutting member in opposite directions parallel to the cutter axis, and
wherein each recess is bounded by a continuous longitudinal edge of the intermediate portion which, when the attachment is on the first wall portion of the stationary cutting member, extends in the direction parallel to the cuter axis
--.
Claim 18, line 1 “The attachment according to claim 14” amended to –The system according to claim 14—

Claim 19 has been amended to read:
-- The has the convex outer surface, seen in a cross-section perpendicular to the first wall portion and the cross-section parallel to the cutter axis.--
Claim 20 has been amended to read:
-- The has a radius of curvature in the cross-section perpendicular to the first wall portion and the cross-section parallel to the cutter axis which is between 1 mm and 5 mm.—
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-2, 4-10, 12-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claims 1, 10, and 14 are free of the prior art because the prior art does not teach or suggest the feature of a hair cutting system including an attachment and a cutting head, wherein the cutting head has a movable blade reciprocated within upper and lower walls (first and second walls) of a stationary blade which has a plurality of teeth (bent portions or tips formed by the upper and lower walls) and wherein the attachment is releasably covered the stationary blade, wherein the attachment has two opposite recesses, first and second sides, which each has a convex outer surface seen in a cross-section parallel the cutter axis and extending outwardly from an intermediate portion of the attachment, and each recess is bounded by a continuous longitudinal edge of the intermediate portion, extends in the direction parallel to the cuter axis (emphasis added) with other limitations, as set forth in claims 1, 10, 14.
See the closest art (cited in the First office action) Stapelbroek (US 2015/0047203) teaches a cutting head including movable and stationary blades that have cutting teeth on one side only, Also, Stapelbroek does not teach an attachment including two opposite recesses for exposing the cutting teeth. McCambridge (US 7051442) teaches an attachment, but McCambridge does not teach a convex outer surface and two opposite recesses as set forth in the claims 1, 10, 14. 
New art, Schatter (US 2017/0190063) teaches a hair cutting device including movable and stationary cutting blades (36, 38) and an attachment (76) having two opposite recesses (Figure 7) for exposing cutting teeth of the cutting blades, but the attachment’s recess is not a continuous longitudinal edge and the attachment is not covered the upper wall of the stationary blade  and not having convex shapes of two end sides as stated in the indication of allowable subject matter as set above and see the reasons for allowance (emphasis above). 
Bady (US 2018/0085946) teaches a hair cutting device including movable and stationary cutting blades (150,140) and an attachment (a comb 178) having two opposite recesses (172, 182) for exposing cutting teeth of the cutting blades, but Bady does not teach upper and lower walls and a bent portion (tooth) of  the stationary blade and attachment’s recess is not a continuous longitudinal edge and the attachment is not covered the upper wall of the stationary blade as stated in the indication of allowable subject matter as set above and see the reasons for allowance (emphasis above). 
Hanley (US 2102529) shows a hair cutting device including a movable blade (14) and a stationary blade (15) and an attachment (16), but the attachment does not show two opposite recesses and convex shapes of two ends as stated in the indication of allowable subject matter as set above and see the reasons for allowance (emphasis above).  
Tanabe (US 4512077) shows a hair cutting device including a movable blade (3b) and a stationary blade (3a) and an attachment (32), but the attachment does not show two opposite recesses and convex shapes of two ends as stated in the indication of allowable subject matter as set above and see the reasons for allowance (emphasis above).
None of the references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1, 10, 14.  
Therefore, the limitations of the attachment for the cutting head (as stated in the indication of allowable subject matter as set above) as set forth in the claims could not be considered an obvious expedient of the combination, the claimed instant invention requires those limitations for reason purposes of the invention (Applicant’s specification, page 11, lines 10-13recites “prevent the edges of the first and second sides 112, 114 of the stationary cutting member 115 from coming into contacting with the user’s skin and may therefore provide a more comfortable user experience”).
Claims 2, 4-9, 12-13, 15-16, 18-20 are considered to contain allowable subject matter due to their dependency on claims 1, 10, and 14, respectively. Thus, 1-2, 4-10, 12-16, 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        10/26/2021